523 F.2d 14
Vaino USKI, Petitioner-Appellant,v.Walter T. STONE, Superintendent, Central Training Facility,Soledad, California, the People of the State ofCalifornia, Respondents-Appellees.
No. 74-1896.
United States Court of Appeals,Ninth Circuit.
Aug. 25, 1975.

Vaino Uski, for appellant-in pro per.
Evelle J. Younger, Atty. Gen., San Francisco, Cal., for respondents-appellees.
OPINION
Before MERRILL and HUFSTEDLER, Circuit Judges, and SMITH,* District Judge.
PER CURIAM:


1
This is an appeal from an order denying a petition for a writ of habeas corpus.  The question presented is whether the district court erred in refusing to consider alleged constitutional violations that occurred in connection with a motion to suppress evidence when proceedings on that motion were followed by a guilty plea.  In denying the writ the district court followed this court in Mann v. Smith, 488 F.2d 245 (9th Cir. 1973).  Since decision by the district court the Supreme Court, in Lefkowitz v. Newsome, 420 U.S. 283, 95 S. Ct. 886, 43 L. Ed. 2d 196 (1975), has required a contrary result in the light of Cal.Penal Code, § 1538.5(m).


2
Reversed and remanded for further proceedings.  In our view appointment of counsel is warranted.



*
 Honorable Russell E. Smith, Chief United States District Judge for the District of Montana, sitting by designation